UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/14 Item 1. Schedule of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) Franklin All Cap Value Fund Shares Value Common Stocks 96.7% Aerospace & Defense 1.7% AAR Corp. $ United Technologies Corp. Automobiles & Components 2.2% Gentex Corp. Johnson Controls Inc. Spartan Motors Inc. Banks 3.9% KeyCorp U.S. Bancorp Building Products 7.8% a Gibraltar Industries Inc. Griffon Corp. Insteel Industries Inc. Owens Corning Inc. Universal Forest Products Inc. Commercial & Professional Services 0.5% McGrath RentCorp Construction & Engineering 1.0% a Sterling Construction Co. Consumer Durables & Apparel 1.4% La-Z-Boy Inc. Consumer Services 2.6% Royal Caribbean Cruises Ltd. Electrical Equipment 4.3% Eaton Corp. PLC Encore Wire Corp. Regal-Beloit Corp. Energy 15.6% Apache Corp. Baker Hughes Inc. Bristow Group Inc. Denbury Resources Inc. Ensco PLC, A a Natural Gas Services Group Inc. Occidental Petroleum Corp. a PHI Inc. a PHI Inc., non-voting Tidewater Inc. a Unit Corp. Food & Staples Retailing 1.3% Wal-Mart Stores Inc. Food, Beverage & Tobacco 13.0% Archer-Daniels-Midland Co. Bunge Ltd. GrainCorp Ltd. (Australia) Kraft Foods Group Inc. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Maple Leaf Foods Inc. (Canada) Mondelez International Inc., A a Omega Protein Corp. PepsiCo Inc. a Seneca Foods Corp., A Health Care Equipment & Services 2.8% Becton, Dickinson and Co. STERIS Corp. Household & Personal Products 1.0% The Procter & Gamble Co. Insurance 2.1% The Allstate Corp. Machinery 9.4% Briggs & Stratton Corp. John Bean Technologies Corp. L.B. Foster Co., A Miller Industries Inc. Pentair PLC (United Kingdom) a Wabash National Corp. Xylem Inc. Materials 15.9% Alcoa Inc. Allegheny Technologies Inc. Axiall Corp. Carpenter Technology Corp. H.B. Fuller Co. Kaiser Aluminum Corp. Minerals Technologies Inc. Nucor Corp. Sensient Technologies Corp. Stepan Co. a Universal Stainless & Alloy Products Inc. Pharmaceuticals, Biotechnology & Life Sciences 1.9% Johnson & Johnson Retailing 3.0% The Home Depot Inc. a The Pep Boys - Manny, Moe & Jack Target Corp. Semiconductors & Semiconductor Equipment 1.4% Microchip Technology Inc. Technology Hardware & Equipment 3.9% Corning Inc. QUALCOMM Inc. Total Common Stocks (Cost $45,541,038) Short Term Investments (Cost $2,030,655) 3.5% Money Market Funds 3.5% a,b Institutional Fiduciary Trust Money Market Portfolio Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Total Investments (Cost $47,571,693) 100.2% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. b The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) Franklin Balance Sheet Investment Fund Shares Value Common Stocks 95.3% Banks 7.8% Citigroup Inc. 769,000 $ 37,611,790 Comerica Inc. 631,000 31,714,060 Farmers & Merchants Bank of Long Beach 1,475 8,695,125 KeyCorp 2,700,000 36,558,000 114,578,975 Capital Goods 3.0% Encore Wire Corp. 535,000 22,437,900 Mueller Industries Inc. 396,000 11,020,680 Trinity Industries Inc. 256,000 11,171,840 44,630,420 Commercial & Professional Services 1.2% Kelly Services Inc., A 1,145,000 18,251,300 Consumer Durables & Apparel 1.2% a LeapFrog Enterprises Inc. 1,735,000 12,526,700 Lennar Corp., B 179,600 5,495,760 18,022,460 Consumer Services 3.4% Royal Caribbean Cruises Ltd. 572,000 34,119,800 Vail Resorts Inc. 212,500 16,043,750 50,163,550 Energy 15.3% Apache Corp. 233,000 23,919,780 Bristow Group Inc. 53,500 3,818,295 a Cloud Peak Energy Inc. 240,000 3,715,200 Denbury Resources Inc. 1,095,000 18,560,250 Devon Energy Corp. 564,600 42,627,300 Ensco PLC, A 767,000 38,848,550 a,b McDermott International Inc. 2,124,000 15,505,200 a PHI Inc. 77,500 2,865,175 a PHI Inc., non-voting 390,000 15,385,500 Rowan Cos. PLC 989,000 30,184,280 Tidewater Inc. 660,000 31,198,200 226,627,730 Food, Beverage & Tobacco 8.3% Archer-Daniels-Midland Co. 955,000 44,312,000 Bunge Ltd. 560,000 44,150,400 Fresh Del Monte Produce Inc. 541,000 16,197,540 GrainCorp Ltd. (Australia) 2,219,000 17,962,969 122,622,909 Life & Health Insurance 13.6% E-L Financial Corp. Ltd. (Canada) 63,000 40,569,307 Manulife Financial Corp. (Canada) 590,000 12,041,900 MetLife Inc. 565,000 29,719,000 National Western Life Insurance Co., A 138,500 33,378,500 Prudential Financial Inc. 505,000 43,919,850 StanCorp Financial Group Inc. 710,000 42,841,400 202,469,957 Materials 16.5% Alcoa Inc. 3,600,000 59,004,000 Allegheny Technologies Inc. 780,000 29,367,000 Ashland Inc. 167,000 17,476,550 a Century Aluminum Co. 2,205,000 41,454,000 Commercial Metals Co. 521,000 8,982,040 a Intrepid Potash Inc. 1,255,000 18,586,550 Kaiser Aluminum Corp. 283,100 21,860,982 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Reliance Steel & Aluminum Co. 427,000 29,142,750 a RTI International Metals Inc. 741,300 18,428,718 244,302,590 Multi-Line Insurance 5.3% American National Insurance Co. 189,000 20,601,000 Assurant Inc. 479,000 30,349,440 HCC Insurance Holdings Inc. 585,000 27,307,800 78,258,240 Property & Casualty Insurance 8.2% The Chubb Corp. 326,000 28,267,460 Old Republic International Corp. 2,129,000 30,636,310 Selective Insurance Group Inc. 1,285,000 28,642,650 The Travelers Cos. Inc. 375,000 33,585,000 121,131,420 Real Estate 0.5% a,c Trinity Place Holdings Inc. 1,200,000 7,020,000 Retailing 0.8% Haverty Furniture Cos. Inc. 505,000 11,226,150 Semiconductors & Semiconductor Equipment 3.2% a First Solar Inc. 311,000 19,627,210 MKS Instruments Inc. 492,000 15,635,760 a Photronics Inc. 1,515,000 12,074,550 47,337,520 Technology Hardware & Equipment 3.5% Corning Inc. 2,658,000 52,229,700 Telecommunication Services 1.1% a Iridium Communications Inc. 1,975,883 16,162,723 Utilities 2.4% Great Plains Energy Inc. 297,000 7,362,630 IDACORP Inc. 134,000 7,175,700 a,c,d KGen Power Corp., 144A 2,800,000 616,000 Northeast Utilities 165,000 7,243,500 PNM Resources Inc. 297,000 7,618,050 Westar Energy Inc. 130,000 4,685,200 34,701,080 Total Common Stocks (Cost $870,210,063) 1,409,736,724 Convertible Preferred Stocks (Cost $5,000,000) 0.4% Telecommunication Services 0.4% a Iridium Communications Inc., 6.75%, Series B, cvt., pfd. 20,000 6,457,800 Total Investments before Short Term Investments (Cost $875,210,063) 1,416,194,524 Short Term Investments 5.6% Money Market Funds (Cost $70,356,482) 4.8% a,e Institutional Fiduciary Trust Money Market Portfolio 70,356,482 70,356,482 Principal Amount Investments from Cash Collateral Received for Loaned Securities 0.8% f Repurchase Agreements 0.8% Barclays Capital Inc., 0.06%, 8/01/14 (Maturity Value $2,745,612) Collateralized by U.S. Treasury Notes, 0.50% - 2.00%, 7/31/16 - 5/31/21; U.S. Treasury Notes, Index Linked, 0.125%, 4/15/16; and U.S. Treasury Strips, 8/15/14 - 5/15/44 (valued at $2,800,519) $ 2,745,607 2,745,607 BNP Paribas Securities Corp., 0.08%, 8/01/14 (Maturity Value $2,745,613) Collateralized by U.S. Government Agency Securities, zero cpn. - 7.25%, 8/01/14 - 7/15/37; g U.S. Government Agency Discount Notes, 8/25/14 - 2/23/15; and U.S. Government Agency Strips, 5/15/22 - 3/23/28 (valued at $2,800,526) 2,745,607 2,745,607 Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Deutsche Bank Securities Inc., 0.09%, 8/01/14 (Maturity Value $2,745,614) Collateralized by g U.S. Treasury Bills, 10/30/14; U.S. Treasury Bonds, 3.75%, 8/15/41 - 11/15/43; U.S. Treasury Bonds, Index Linked, 0.375% - 2.00%, 7/15/23 - 1/15/26; U.S. Treasury Notes, 0.75% - 1.875%, 6/30/15 - 6/30/18 (valued at $2,800,519) HSBC Securities (USA) Inc., 0.07%, 8/01/14 (Maturity Value $2,745,612) Collateralized by g U.S. Treasury Bills, 8/07/14 - 7/23/15; U.S. Treasury Notes, 0.625% - 4.125%, 5/15/15 - 2/15/21 (valued at $2,800,527) J.P. Morgan Securities LLC, 0.06%, 8/01/14 (Maturity Value $578,007) Collateralized by U.S. Treasury Bonds, Index Linked, 0.625% - 3.875%, 1/15/25 - 2/15/43 (valued at $589,578) Total Repurchase Agreements (Cost $11,560,434) Total Investments (Cost $957,126,979) 101.3% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. b A portion or all of the security is on loan at July 31, 2014. c See Note 5 regarding holdings of 5% voting securities. d See Note 4 regarding restricted securities. e The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. f At July 31, 2014, all repurchase agreements had been entered into on that date. g The security is traded on a discount basis with no stated coupon rate. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) Franklin Large Cap Value Fund Shares Value Common Stocks 96.0% Automobiles & Components 3.3% BorgWarner Inc. $ Johnson Controls Inc. Banks 7.6% Bank of America Corp. Citigroup Inc. Comerica Inc. KeyCorp U.S. Bancorp Capital Goods 12.7% 3M Co. Dover Corp. Eaton Corp. PLC General Dynamics Corp. General Electric Co. Illinois Tool Works Inc. Parker Hannifin Corp. Rockwell Automation Inc. Stanley Black & Decker Inc. United Technologies Corp. Consumer Durables & Apparel 1.4% NIKE Inc., B Consumer Services 0.6% McDonald's Corp. Diversified Financials 4.0% a Berkshire Hathaway Inc., A 8 Capital One Financial Corp. Northern Trust Corp. State Street Corp. Energy 15.6% Apache Corp. Baker Hughes Inc. Chevron Corp. ConocoPhillips Denbury Resources Inc. Devon Energy Corp. Ensco PLC, A Exxon Mobil Corp. HollyFrontier Corp. Occidental Petroleum Corp. Phillips 66 Schlumberger Ltd. Valero Energy Corp. Food & Staples Retailing 2.8% CVS Caremark Corp. Wal-Mart Stores Inc. Walgreen Co. Food, Beverage & Tobacco 3.1% Archer-Daniels-Midland Co. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Bunge Ltd. Health Care Equipment & Services 2.8% Abbott Laboratories Becton, Dickinson and Co. Covidien PLC Household & Personal Products 0.8% The Procter & Gamble Co. Insurance 10.9% Aflac Inc. The Allstate Corp. The Chubb Corp. MetLife Inc. The Principal Financial Group Inc. Progressive Corp. Prudential Financial Inc. The Travelers Cos. Inc. Materials 5.5% Air Products and Chemicals Inc. Alcoa Inc. Nucor Corp. Praxair Inc. Pharmaceuticals, Biotechnology & Life Sciences 6.6% a Gilead Sciences Inc. Merck & Co. Inc. Pfizer Inc. Teva Pharmaceutical Industries Ltd., ADR (Israel) Retailing 4.1% The Home Depot Inc. Nordstrom Inc. Target Corp. Semiconductors & Semiconductor Equipment 2.5% a First Solar Inc. Maxim Integrated Products Inc. Microchip Technology Inc. Software & Services 5.7% International Business Machines Corp. Microsoft Corp. Symantec Corp. a Teradata Corp. Xerox Corp. Technology Hardware & Equipment 4.6% Cisco Systems Inc. Corning Inc. EMC Corp. QUALCOMM Inc. TE Connectivity Ltd. Transportation 1.2% Norfolk Southern Corp. Utilities 0.2% Exelon Corp. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Total Common Stocks (Cost $135,447,664) Short Term Investments (Cost $8,325,593) 3.9% Money Market Funds 3.9% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $143,773,257) 99.9% Other Assets, less Liabilities 0.1% Net Assets 100.0% $ a Non-income producing. b The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) Franklin MicroCap Value Fund Shares Value Common Stocks 76.7% Automobiles & Components 1.2% Spartan Motors Inc. $ Banks 7.0% Bar Harbor Bankshares Citizens Community Bancorp Inc. First Defiance Financial Corp. a Investar Holding Corp. MidSouth Bancorp Inc. Northeast Bancorp Old Line Bancshares Inc. Peoples Financial Services Corp. Southern Missouri Bancorp Inc. WSFS Financial Corp. Capital Goods 17.1% Alamo Group Inc. Burnham Holdings Inc., A a Ducommun Inc. Espey Manufacturing & Electronics Corp. a Gibraltar Industries Inc. Global Power Equipment Group Inc. Griffon Corp. b Hardinge Inc. b Hurco Cos. Inc. Insteel Industries Inc. a Lydall Inc. Miller Industries Inc. a Northwest Pipe Co. a,c Smith Investment Co. LLC a Sparton Corp. a Sterling Construction Co. Commercial & Professional Services 3.3% Ecology and Environment Inc., A Healthcare Services Group Inc. Kelly Services Inc., A Kimball International Inc., B a Versar Inc. Consumer Durables & Apparel 3.8% Callaway Golf Co. a,b Cobra Electronics Corp. a,b Delta Apparel Inc. a The Dixie Group Inc. Flexsteel Industries Inc. a P & F Industries Inc., A Rocky Brands Inc. Consumer Services 2.7% Frisch's Restaurants Inc. a,b Full House Resorts Inc. a Ruby Tuesday Inc. Diversified Financials 1.0% KCAP Financial Inc. Energy 9.6% a,b Cal Dive International Inc. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) (continued) a,b Magellan Petroleum Corp. a Natural Gas Services Group Inc. a Parker Drilling Co. a PHI Inc. a PHI Inc., non-voting Tesco Corp. Food & Staples Retailing 1.0% Village Super Market Inc., A Food, Beverage & Tobacco 8.0% John B. Sanfilippo & Son Inc. a,b Omega Protein Corp. a Seneca Foods Corp., A a Seneca Foods Corp., B Insurance 3.6% a,b ACMAT Corp., A Baldwin & Lyons Inc., B a Global Indemnity PLC, A a Hallmark Financial Services Inc. Safety Insurance Group Inc. Materials 4.6% d Central Steel and Wire Co. a,b Continental Materials Corp. a Mercer International Inc. The Monarch Cement Co. Olympic Steel Inc. a RTI International Metals Inc. a Universal Stainless & Alloy Products Inc. Real Estate 1.6% a,c Allen Organ Co. (LandCo. Holdings) Arbor Realty Trust Inc. a Bresler & Reiner Inc. Griffin Land & Nurseries Inc. a,b Origen Financial Inc. Retailing 4.1% a ALCO Stores Inc. Brown Shoe Co. Inc. Fred's Inc. Haverty Furniture Cos. Inc. Shoe Carnival Inc. Semiconductors & Semiconductor Equipment 0.2% a Photronics Inc. Technology Hardware & Equipment 0.2% a Key Tronic Corp. Telecommunication Services 1.3% Atlantic Tele-Network Inc. a Hawaiian Telcom Holdco Inc. North State Telecommunications Corp., B Transportation 6.4% International Shipholding Corp. a,b P.A.M. Transportation Services Inc. Providence and Worcester Railroad Co. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) (continued) a SAIA Inc. Total Common Stocks (Cost $230,964,180) Short Term Investments (Cost $124,141,653) 23.5% Money Market Funds 23.5% a,e Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $355,105,833) 100.2% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. c See Note 4 regarding restricted securities. d At July 31, 2014, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time. e The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) Franklin MidCap Value Fund Shares/Units Value Common Stocks and Other Equity Interests 96.5% Automobiles & Components 3.8% Autoliv Inc. $ BorgWarner Inc. Gentex Corp. Harley-Davidson Inc. Banks 6.1% Comerica Inc. Hudson City Bancorp Inc. KeyCorp Regions Financial Corp. Capital Goods 13.7% Babcock & Wilcox Co. Carlisle Cos. Inc. Dover Corp. Exelis Inc. Fortune Brands Home & Security Inc. Hillenbrand Inc. ITT Corp. KBR Inc. L-3 Communications Holdings Inc. a MRC Global Inc. Owens Corning Inc. Pentair PLC (United Kingdom) Regal-Beloit Corp. Rockwell Automation Inc. Stanley Black & Decker Inc. W.W. Grainger Inc. Xylem Inc. Commercial & Professional Services 1.2% Robert Half International Inc. Towers Watson & Co. Consumer Durables & Apparel 0.7% Hasbro Inc. Diversified Financials 8.4% iShares Russell Mid-Cap Value ETF KKR & Co., LP (Units) Northern Trust Corp. Raymond James Financial Inc. Energy 6.8% Denbury Resources Inc. Ensco PLC, A HollyFrontier Corp. Murphy Oil Corp. Peabody Energy Corp. Rowan Cos. PLC Superior Energy Services Inc. a Ultra Petroleum Corp. a Unit Corp. Food, Beverage & Tobacco 2.2% Bunge Ltd. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Ingredion Inc. Health Care Equipment & Services 6.8% a CareFusion Corp. a Community Health Systems Inc. Hill-Rom Holdings Inc. a Laboratory Corp. of America Holdings a LifePoint Hospitals Inc. a Mednax Inc. Omnicare Inc. Zimmer Holdings Inc. Insurance 9.0% The Allstate Corp. Arthur J. Gallagher & Co. a Genworth Financial Inc., A Marsh & McLennan Cos. Inc. Principal Financial Group Inc. The Progressive Corp. RenaissanceRe Holdings Ltd. W. R. Berkley Corp. Materials 7.0% Albemarle Corp. Alcoa Inc. Ashland Inc. Bemis Co. Inc. Celanese Corp., A MeadWestvaco Corp. Nucor Corp. Sigma-Aldrich Corp. Media 1.6% John Wiley & Sons Inc., A Pharmaceuticals, Biotechnology & Life Sciences 1.4% Agilent Technologies Inc. Real Estate 6.9% American Campus Communities Inc. DDR Corp. Equity Lifestyle Properties Inc. Host Hotels & Resorts Inc. Liberty Property Trust a Realogy Holdings Corp. Retailing 3.4% GameStop Corp., A Nordstrom Inc. PetSmart Inc. Semiconductors & Semiconductor Equipment 5.0% a First Solar Inc. KLA-Tencor Corp. Maxim Integrated Products Inc. Microchip Technology Inc. Teradyne Inc. Software & Services 5.6% a Cadence Design Systems Inc. Leidos Holdings Inc. Science Applications International Corp. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Symantec Corp. 10,000 236,600 a Teradata Corp. 28,700 1,209,992 Total System Services Inc. 75,500 2,416,000 Xerox Corp. 61,500 815,490 8,424,735 Technology Hardware & Equipment 1.5% Corning Inc. 106,000 2,082,900 a Knowles Corp. 8,700 252,996 2,335,896 Transportation 1.3% Alaska Air Group Inc. 21,600 949,752 J.B. Hunt Transport Services Inc. 13,300 1,027,558 1,977,310 Utilities 4.1% a Calpine Corp. 51,900 1,143,876 DTE Energy Co. 20,300 1,498,546 Northeast Utilities 36,000 1,580,400 Sempra Energy 20,000 1,994,200 6,217,022 Total Common Stocks and Other Equity Interests (Cost $117,398,536) 146,379,530 Short Term Investments (Cost $5,647,087) 3.7% Money Market Funds 3.7% a,b Institutional Fiduciary Trust Money Market Portfolio 5,647,087 5,647,087 Total Investments (Cost $123,045,623) 100.2% 152,026,617 Other Assets, less Liabilities ( ) % (288,441 ) Net Assets 100.0% $ 151,738,176 a Non-income producing. b The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) Franklin Small Cap Value Fund Shares Value Common Stocks 93.8% Aerospace & Defense 1.6% AAR Corp. $ Automobiles & Components 4.3% Drew Industries Inc. Gentex Corp. Thor Industries Inc. a Winnebago Industries Inc. Banks 1.9% Chemical Financial Corp. OFG Bancorp. Peoples Bancorp Inc. TrustCo Bank Corp. NY Building Products 3.9% Apogee Enterprises Inc. a Gibraltar Industries Inc. Simpson Manufacturing Co. Inc. Universal Forest Products Inc. Commercial & Professional Services 4.2% Brady Corp., A a Civeo Corp. Insperity Inc. McGrath RentCorp MSA Safety Inc. Construction & Engineering 3.4% EMCOR Group Inc. Granite Construction Inc. Consumer Durables & Apparel 3.7% Brunswick Corp. b Hooker Furniture Corp. La-Z-Boy Inc. M.D.C. Holdings Inc. a M/I Homes Inc. Electrical Equipment 3.5% EnerSys Franklin Electric Co. Inc. Powell Industries Inc. Regal-Beloit Corp. Energy 10.8% a Atwood Oceanics Inc. Bristow Group Inc. Energen Corp. a Helix Energy Solutions Group Inc. a Oil States International Inc. Rowan Cos. PLC Tidewater Inc. a Unit Corp. Food, Beverage & Tobacco 2.4% GrainCorp Ltd. (Australia) Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Maple Leaf Foods Inc. (Canada) Health Care Equipment & Services 3.9% Hill-Rom Holdings Inc. STERIS Corp. Teleflex Inc. Industrial Conglomerates 1.4% Carlisle Cos. Inc. Insurance 7.7% Arthur J. Gallagher & Co. Aspen Insurance Holdings Ltd. Assurant Inc. The Hanover Insurance Group Inc. HCC Insurance Holdings Inc. Montpelier Re Holdings Ltd. Old Republic International Corp. Protective Life Corp. StanCorp Financial Group Inc. Validus Holdings Ltd. Machinery 12.2% Astec Industries Inc. Briggs & Stratton Corp. a EnPro Industries Inc. Hillenbrand Inc. Kennametal Inc. Lincoln Electric Holdings Inc. c Lindsay Corp. Mueller Industries Inc. Trinity Industries Inc. a Wabash National Corp. Watts Water Technologies Inc., A Materials 15.9% A. Schulman Inc. AptarGroup Inc. Axiall Corp. Cabot Corp. Carpenter Technology Corp. H.B. Fuller Co. Minerals Technologies Inc. Reliance Steel & Aluminum Co. RPM International Inc. Sensient Technologies Corp. Steel Dynamics Inc. Stepan Co. Retailing 8.5% Brown Shoe Co. Inc. The Cato Corp., A GameStop Corp., A a Genesco Inc. Group 1 Automotive Inc. The Men's Wearhouse Inc. a The Pep Boys - Manny, Moe & Jack a West Marine Inc. Semiconductors & Semiconductor Equipment 0.4% Cohu Inc. Franklin Value Investors Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Technology Hardware & Equipment 1.6% a Ingram Micro Inc., A a Multi-Fineline Electronix Inc. a Rofin-Sinar Technologies Inc. Trading Companies & Distributors 0.8% Applied Industrial Technologies Inc. Transportation 1.7% a Genesee & Wyoming Inc. SkyWest Inc. Total Common Stocks (Cost $1,796,866,880) Short Term Investments 7.2% Money Market Funds (Cost $167,165,827) 6.3% a,d Institutional Fiduciary Trust Money Market Portfolio Principal Amount Investments from Cash Collateral Received for Loaned Securities 0.9% e Repurchase Agreements 0.9% Barclays Capital Inc., 0.06%, 8/01/14 (Maturity Value $5,754,651) Collateralized by U.S. Treasury Notes, 0.50% - 2.00%, 7/31/16 - 5/31/21; U.S. Treasury Notes, Index Linked, 0.125%, 4/15/16; and U.S. Treasury Strips, 8/15/14  5/15/44 (valued at $ 5,869,734) $ BNP Paribas Securities Corp., 0.08%, 8/01/14 (Maturity Value $ 5,754,654) Collateralized by U.S. Government and Agency Securities, zero cpn. - 7.25%, 8/01/14 - 7/15/37; f U.S. Government Agency Discount Notes, 8/25/14 - 2/23/15; and U.S. Government Agency Strips, 5/15/22 - 3/23/28 (valued at $ 5,869,748) Deutsche Bank Securities Inc., 0.09%, 8/01/14 (Maturity Value $5,754,655) Collateralized by f U.S. Treasury Bills, 10/30/14; U.S. Treasury Bonds, 3.75%, 8/15/41 - 11/15/43; U.S. Treasury Bonds, Index Linked, 2.00%, 1/15/26; U.S. Treasury Notes, 0.75% - 1.875%, 6/30/15 - 6/30/18; and U.S. Treasury Notes, Index Linked, 0.375%, 7/15/23 (valued at $ 5,869,751) HSBC Securities (USA) Inc., 0.07%, 8/01/14 (Maturity Value $5,754,652) Collateralized by f U.S. Treasury Bills, 8/07/14 - 2/15/21; and U.S. Treasury Notes, 0.625% - 4.125%, 5/15/15 - 2/15/21 (valued at $ 5,869,734) J.P. Morgan Securities LLC, 0.06%, 8/01/14 (Maturity Value $1,211,468) Collateralized by U.S. Treasury Bonds, Index Linked, 0.625% - 3.875%, 1/15/25  2/15/43 (valued at $1,235,721) Total Repurchase Agreements (Cost $24,230,030) Total Investments (Cost $1,988,262,737) 101.0% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. c A portion or all of the security is on loan at July 31, 2014. d The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. e At July 31, 2014, all repurchase agreements had been entered into on that date. f The security is traded on a discount basis with no stated coupon rate. Franklin Value Investors Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Value Investors Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of six separate funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Repurchase agreements are valued at cost, which approximates fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. INCOME TAXES At July 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin All Franklin Balance Cap Value Sheet Investment Franklin Large Fund Fund Cap Value Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ Franklin MicroCap Franklin MidCap Franklin Small Value Fund Value Fund Cap Value Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ 4. RESTRICTED SECURITIES At July 31, 2014, the Franklin Balance Sheet Investment Fund and the Franklin MicroCap Value Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Acquisition Shares Issuer Dates Cost Value Franklin Balance Sheet Investment Fund KGen Pow er Corp., 144A (Value is 0.04% of Net Assets) 12/19/06 $ - $ Franklin MicroCap Value Fund Allen Organ Co. (LandCo. Holdings) 9/07/06 $ $ Smith Investment Co. LLC 1/20/09 - Total Restricted Securities (Value is 0.08% of Net Assets) $ $ 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Franklin Balance Sheet Investment Fund, the Franklin MicroCap Value Fund and the Franklin Small Cap Value Fund for the nine months ended July 31, 2014, were as shown below. Number of Number of Shares Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Capital Name of Issuer of Period Additions Reductions of Period Period Income Gain (Loss) Franklin Balance Sheet Investment Fund Non-Controlled Affiliates KGen Pow er Corp., 144A - - $ $ - $ a Trinity Place Holdings Inc. - Total Affiliated Securities (Value is 0.52% of Net Assets) $ $ - $ Franklin MicroCap Value Fund Non-Controlled Affiliates ACMAT Corp., A - - $ $ - $ - Cal Dive International Inc. - - - Cobra Electronics Corp. - Continental Materials Corp. - Delta Apparel Inc. - Full House Resorts Inc. - - - Hardinge Inc. - - - Hurco Cos. Inc. - - Magellan Petroleum Corp. - Omega Protein Corp. - ) - Origen Financial Inc. - P.A.M. Transportation Services Inc. - ) - USA Trucks Inc. - ) - - - Total Affiliated Securities (Value is 17.37% of Net Assets) $ $ $ Franklin Small Cap Value Fund Non-Controlled Affiliates Hooker Furniture Corp Total Affiliated Securities (Value is 0.32% of Net Assets) - - $ $ $ - a Realized capital gain w as recorded in connection w ith a corporate action. 6. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical financial instruments  Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.)  Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of July 31, 2014, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin All Cap Value Fund Assets: Investments in Securities: Equity Investments a $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ - $ - $ Franklin Balance Sheet Investment Fund Assets: Investments in Securities: Equity Investments: Telecommunication Services $ $ $ - $ Utilities - All Other Equity Investments a - - Short Term Investments - Total Investments in Securities $ Franklin Large Cap Value Fund Assets: Investments in Securities: Equity Investments a $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ - $ - $ Franklin MicroCap Value Fund Assets: Investments in Securities: Equity Investments: Capital Goods $ $ - $ $ Insurance - Real Estate All Other Equity Investments a - - Short Term Investments - - Total Investments in Securities $ Franklin MidCap Value Fund Assets: Investments in Securities: Equity Investments a $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ - $ - $ Franklin Small Cap Value Fund Assets: Investments in Securities: Equity Investments a $ $ - $ - $ Short Term Investments - Total Investments in Securities $ $ $ - $ a For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. 8. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN VALUE INVESTORS TRUST By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date September 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date September 25, 2014 By /s/ROBERT G.KUBILIS Robert G. Kubilis Chief Financial Officer and Chief Accounting Officer Date September 25, 2014
